SCHEDULE OF NAMED INSURED Named Insured: Forum Funds, Forum Funds II and Forum ETF Trust Policy No.: FL5FD00081-141 Rider No.: 4 Effective date of Rider: 02/23/15 Issuing Company: Everest Reinsurance Company THIS RIDER CHANGES THE POLICY. PLEASE READ IT CAREFULLY. It is agreed that: 1. Item 1 of the Declarations Page, Named Insured (herein called Insured), is amended to include the following: Absolute Opportunities Fund Absolute Strategies Fund Adams Harkness Small Cap Growth Fund Auxier Focus Fund Beck, Mack & Oliver Partners Fund Beck, Mack & Oliver Global Fund Carne Hedged Equity Fund DF Dent Premier Growth Fund DF Dent Midcap Growth Fund DF Dent Small Cap Growth Fund Dividend Plus+ Income Golden Large Cap Core Fund Golden Small Cap Core Fund LMCG Global Market Neutral Fund LMCG Global Multicap Fund Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Currency Enhanced U.S. Equity Fund Merk Hard Currency Fund Monongahela All Cap Value Fund Payson Total Return Fund Polaris Global Value Fund Steinberg Select Fund The BeeHive Fund Phocas Real Estate Fund Baywood SKBA ValuePlus Fund CVR Dynamic Allocation Fund Merk Hard Currency ETF Acuitas International Small Cap Fund Acuitas US Microcap Fund Gurtin National Municipal Value Fund Gurtin California Municipal Value Fund The BDC Income Fund Exceed Structured Shield Index Strategy Fund Exceed Structured Hedged Index Strategy Fund Exceed Structured Enhanced Index Strategy Fund 2. Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, limitations, conditions or agreements of the attached policy other than as above stated. ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED. EFI 01 38 11 09 Copyright Everest Reinsurance Company, 2010 Page 1 of 1 FUND SCHEDULE (Different Continuity Dates) Named Insured: Forum Funds, Forum Funds II, and Forum ETF Trust Endorsement No.: 28 Effective date of Endorsement: 2/23/15 Policy No.: FL5ML00108-141 Issuing Company:Everest National Insurance Company THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. It is agreed that the following Funds are included in the respective definition of Mutual Fund and Private Investment Fund in this Policy, and for each such Fund the Continuity Date in Item 8 of the Declarations is amended to the respective date set forth below for such Fund: 1. Mutual Funds: Continuity Date Gurtin National Municipal Value Fund 11/3/2014 Gurtin California Municipal Value Fund 11/3/2014 The BDC Income Fund 11/24/2014 Exceed Structured Shield Index Strategy Fund 12/24/2014 Exceed Structured Hedged Index Strategy Fund 12/24/2014 Exceed Structured Enhanced Index Strategy Fund 12/24/2014 2. Private Investment Funds: ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED. Date of Issue: 03/05/15 Authorized Representative ESU 03 31 01 11 © Everest Reinsurance Company, 2011 Page 1 of 1
